Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00448-CV

                             IN THE MATTER OF B.W.M.C.

                 From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013JUV00408
                      The Honorable Carmen Kelsey, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED February 26, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice